Report to Shareholders CAE reported financial results for the first quarter ended June 30, 2012. Net income attributable to equity holders was $21.3million ($0.08 per share) this quarter, compared to $43.1million ($0.17 per share) last year. All financial information is in Canadian dollars. Excluding the $32.0 million ($25.4 million after tax) impact of restructuring, integration and acquisition costs this quarter, net income attributable to equity holders was $46.7 million ($0.18 per share). Revenue for the quarter was $480.1 million, 12% higher than $427.9 million last year. “We made good progress this quarter in executing our plan to strengthen our market position and to adapt our business to market conditions. Our results reflect the ongoing efforts associated with the implementation of our restructuring program, and the acquisition and integration of Oxford Aviation Academy,” said Marc Parent, CAE’s President and Chief Executive Officer. “Our Civil business continued to show the strength of our global franchise, and we are encouraged by the better than anticipated opportunities for synergies we have identified with Oxford. Military results in the quarter reflected the late timing of orders received in the prior year, which will start to benefit our second half.
